OFFICE     OF THE A’ITORNEY     GENERAL       OF m
                                        AUSTIN



-c.amlw
-c.amlw
 -mum&
 --


     Ronorable Ernest   ChlLnn
     County Attorney
     El Paso county
     El Paso county
     El Paso, Texaa
     Dear Sir:                        opinion    ~0.   o-3918
                                      Rea   Whether or not the ulver-
                                            tlalng plan submitted I8
                                            a lottery.
               Pour vrltten request ior en opinion f&m thfs depart-
     ment haa been received and considered. We quote irom the re-
     quest;
               'The editor of the El Paso Shopping Revs
          called at my office this morn%ng to ask my opin-
          Ion a8 to vhether or not the giving away of a
          $25.00 defenlrebond each veek, subject to the
          term8 set out In the attached clipping, violates
          the lottery zav8 of our State.
                  "I advised him that in my opinion thl8 fell
          vithin the ruling8 Of our court8 defining 8 lot-
          tery, but advised him that I vould request an
          opinion from ybur offYcs, ln order to follow the
          general    ruling throughout the State on these
          qU68tiOll8.    Will you therefore plea88 advbe me
          vhether or not thle COn8titUtC8    a violation of
          our State lottery lavs.
               "The ca8e on vNch f base my ruling 18 Cole
          v. State, 112 9. W. (26) 725."
               The exhibit In the form .of a ollpplng from a nev8paper,
     vhich is attached tLYyour request and referred to therein, read8
     ae fOllOV8a
Bonorable Erneet Quinn, Page 2


                "TEE EL PASO SHOPPIHG NEWS
                        WILLGIVBA
                $25     DEFBESE BOND   $25
          For a paper iSSUed on Friday, August 22, 1941,
          and delivered somewhere In El PaSo, that con-
          taln8 one line of jumbled type Identical to
          the one belov
                          CRPINA
                Appearing in an Advertisement!
         IS you have thI8 paper notify The Shopping
         Xievs and receive your $25 bond. The publica-
         tion of 8a&h Il8V i88Ue Of The Shoppq  hV8
         voids the offer of the previou8 veek.
          Pow   rubsequent or 8upplemental request gives u8 thI8
lddltlonal Infomatlonr

          "The m Ptwo Shopper8 Revs 18 distributed
     fr8e frm hOU8e to hOU8e and i8 not publi8hed In
     connection with the dally or veelclynewspaper.
     It 18 flnanoed through advertisement ,OS looal COP-
     cern8. In other vord8, it 18 8elS-8u8taInIng 8nd
     It I8 publi8hed Independently by Individual Who
     di8tribUi.08the paper fmely apd make8 hi8 IIlOiley
     through adVertI8eiUent8.
                            In the paper."
          Section 47 of Article III of the Constitution of Texas
deal8 with lotteries. Article 654 of the Penal Code.oS the State
Of TeXa8 make8 lotterler,unlavful. See opinion x0. o-2286.
         .The element8 of a lottery f&rer (1) A prize or prize81
    The avard or distribution of the p&e    or rite8 by chance;
    The payment either dIrectl&or indirectlY gY the Particl-
pant8 of a conalderation for      right or privilege of
patax.   See Cole vs. State  (Ct. Grin. App.) 112 S. W.
City of Wink vs. Griffith Amueement Company, (Tex. Sup.
S. W. (2d) 6951 Opinion lo. O-2286, a copy OS vhlch I8 enClO8ed
for your assistance. From the fact8 given In your letter, it
18 ObViOU8 that the fil'8ttvo eltrmenteof a lOtt8l'yare present
under the plan submitted. We now consider whether the element
of consideration Is present.
Bonorable Ernest GuInn, Page 3



          The plan of inserting a jmiblsd script In an ad-
Vertieement in a sing18 ieaue of the Shoppers Rev8 is designed
and calculated to stIml.ate and increase the interest of those
j.~vhO8e hands I88Ue8 of said paper might be delivered.    Other
per8ons) being desirous of obtafnlng a Chance to participate
In the plan 8Uggested, vould doubtlers make 8ome eSfort.to ob-
tain copiee or issues of said paper. This Increase and atIm-
UtiOn   of interest of the Feader8 OS raid Shopper8 NWiS i8      *
doubtless deelgned a8 an inducement, in behalf of the publieher
of said paper, t0 88CU8    mOr8 paying advertising CUstWLOr8.
acreaeed CIrculatIon and stlm~tlon      of Intereet of the read-
ers Of said neV8, vith attention being   fOCU88d on the adV8&%8e-
ment8, vould Certainly appeal to a person desiring to advertise
#rough 8UCh mediUm.     Increased aales and good vi11 could mason-
ably be expected to follow. ThI8 8timUlU8 and Intere8t, V8 think,
could certainly be r&Id to inure either directly or indirectly
to the benefit of those advertising in aaid.nevspaper.    We are
theretore convinced that the advertisers in said Shoppdng Revs
are paying a direct, or at least indirect, con8ideration ia
order to participate In 8aid advertising 8cheme. CO18 v. State,
rup?s. We find that all of the element8 of a lottery, a8 con-
templated in the Constitution and the lavs of this State, exist
In the advertising 8ChCrme 8Utiitted by you.

          You are, therefore, BdVi8ed that the plan submitted
by you Oon8titUte8, In OCR OpiniOn, a lottery a8 contemplated
and forbidden by the Constitution and laws of this State.


                                         YOU’8   very truly




RMrej